 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE ANTONIO MARTINEZ,                                 1:19-cv-00378 GSA (PC)

12                       Plaintiff,
                                                             ORDER TO SUBMIT APPLICATION
13           v.                                              TO PROCEED IN FORMA PAUPERIS
                                                             OR PAY FILING FEE WITHIN 30 DAYS
14    M. NAVARRO, et al.,
15                       Defendants.
16

17

18          Jose Antonio Martinez (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. On March 22, 2019, Plaintiff filed the Complaint commencing

20   this action and a declaration in support of his application to proceed in forma pauperis pursuant to

21   28 U.S.C. § 1915. (ECF Nos. 1, 2.) However, Plaintiff has only submitted the declaration and not

22   the application to proceed in forma pauperis. Plaintiff shall be granted thirty days in which to

23   submit a new, completed application to proceed in forma pauperis or pay the $400.00 filing fee.

24   Plaintiff is not required to submit another certified copy of his prison trust account statement.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1.      Within thirty (30) days of the date of service of this order, Plaintiff shall submit the
                    attached application to proceed in forma pauperis, completed and signed, or in the
27
                    alternative, pay the $400.00 filing fee in full for this action;
28
                                                         1
 1        2.    Plaintiff is not required to submit another certified copy of his prison trust account

 2              statement;

 3        3.    No requests for extension of time will be granted without a showing of good cause;

 4              and

 5        4.    Failure to comply with this order will result in dismissal of this action.

 6
     IT IS SO ORDERED.
 7

 8     Dated:   March 28, 2019                             /s/ Gary S. Austin
                                                  UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
